·•
                 Case 3:19-cr-04706-DMS Document 96 Filed 08/21/20 PageID.265 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                       V.                                 (For Offenses Committed On or After November l, 1987)

                     EZEQUIEL SANCHEZ-LOPEZ                                  Case Number:         19CR4706-DMS

                                                                          Eric Fish FD
                                                                          Defendant's Attorney
     USM Number                        89944298

     •-
     THE DEFENDANT:
     12:1 pleaded guilty to count(s)         I of the Superseding Information

     D   was found guilty on count(s)
         after a olea of not guiltv.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Count
     Title & Section                       Nature of Offense                                                              Number(s)
     8 USC 1324(a)(2)(B)(ii)               BRINGING IN ALIENS FOR FINANCIAL GAIN AND AIDING                                  IS
     and 18 USC 2                          AND ABETTING




         The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D      The defendant has been found not guilty on count(s)

     12:1 Count(s)    ___ __________
                              ..::;_
                       remaining                                    are         dismissed on the motion of the United States.

            Assessment : $100.00


     12:1   JVTA Assessment*:$ 5,000 ordered waived. Defendant found to be indigent.
            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     12:1No fine                       •
                                   Forfeiture pursuant to order filed                                      , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.

                                                                          August 21 2020
                                                                          bate oflmposition of Sentence~


                                                                                          C~n,.
                                                                          HON. Dana M. Sabraw
                                                                          UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-04706-DMS Document 96 Filed 08/21/20 PageID.266 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                EZEQUIEL SANCHEZ-LOPEZ                                                   Judgment - Page 2 of 2
CASE NUMBER:              l 9CR4 706-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWENTY-SEVEN (27) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ _ A.M.                         on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                        19CR4706-DMS
